NELSON, District Judge
(after stilting tlie facts). Under this clause in the Minnesota standard policy, which is the contract governing the case, the limitation of liability is for a proportionate part of the whole insurance covering the property; and the stipulation. exempts tlie defendant from any greater liability than a part of the loss, to be measured by the whole amount insured. This rule, it seems to me, must be applied whether the other insurance is by specific or compound policies. There is no intimation in the clause that compound or floating policies covering the same and other property sire not to be considered as part of tlie whole insurance covering such property. Let judgment be entered for plaintiffs in the sum of $1,5-19.10.